DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
The present Supplemental Notice of Allowability correct typos in the “Notice of Allowance and Fees Due (PTOL-85)” with Receipt Date 07/21/2021 regarding points 7 to 15 of the Examiner’s Amendment. Here a completed Examiner’s Amendment is indicated from points 1 to 15.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
The recitation in page 8 line 13, page 9 lines 2, 5, and 14; page 10 lines 2, 4, 6, 9, 12, 19 and 21; page 11 lines 7, 10, 12 and 15; and page 12 line 6  “re-recognition” is changed to “re-identification”
The recitation in page 9 lines 11-12 “PersonNet (Person Network) is documented in the literature (L. Wu, S. C., and A. van den Hengel, "Personnet: Person re-identification with deep cony.)” is changed to “PersonNet (Person Network) is documented in the literature (L. Wu, S. deep convolutional Neural Networks” arXiv June 20 2016.)” (emphasis added)
The recitation in line 10 of claim 1 “convolutional network” is changed to “convolutional neural network”
The recitation in line 18 of claim 1 “an Inception module” is changed to “an inception module”
The recitation in line 22 of claim 1 “the pedestrian image in the data set X” is changed to “a pedestrian image in a data set X”
The recitation in line 29 of claim 1 “Calculate the mean” is changed to “calculate the mean”
The recitation in line 1 of claim 2 “A deep discriminative network model method according to claim 1, wherein in Step” is changed to “The deep discriminative network model method according to claim 1, wherein in step”
The recitation in line 1 of claim 3 “A deep discriminative network model method according to claim 1, wherein in Step” is changed to “The deep discriminative network model method according to claim 1, wherein in step”
The recitation in line 1 of claim 4 “A deep discriminative network model method according to claim 3” is changed to “The deep discriminative network model method according to claim 3”
The recitation in line 1 of claim 5 “A deep discriminative network model method according to claim 1, wherein in Step” is changed to “The deep 
The recitation in line 1 of claim 6 “A deep discriminative network model method according to claim 1, wherein in Step” is changed to “The deep discriminative network model method according to claim 1, wherein in step”
The recitation in line 1 of claim 7 “A deep discriminative network model method according to claim 1, wherein in Step” is changed to “The deep discriminative network model method according to claim 1, wherein in step”
The recitation in line 1 of claim 8 “A deep discriminative network model method according to claim 1, wherein in Step” is changed to “The deep discriminative network model method according to claim 1, wherein in step”
The recitation in line 1 of claim 9 “A deep discriminative network model method according to claim 1, wherein in Step” is changed to “The deep discriminative network model method according to claim 1, wherein in step”
The recitation in lines 1-2 of claim 10 “A deep discriminative network model method according to claim 1, wherein after Step” is changed to “The deep discriminative network model method according to claim 1, wherein after step”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636